DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

1.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman et al., US 2014/0340398 A1, and further in view of Vanek et al., (NPL: “Vanek J. et al. Pack Merger: A 3D Print Volume Optimizer. 2014”)

4. 	As per claim 1, Hickman discloses: A method for processing three dimensional (3D) models (Hickman, Abstract) comprising: 
- categorizing the 3D models into geometrical characteristic categories; (Hickman, [0019], “This disclosure may disclose, inter alia, methods and systems for encoding and compressing three-dimensional (3D) object data models. An example method may include receiving three-dimensional mesh data of an object, and identifying multiple portions of the geometry of the object. For example, multiple portions may be identified based on material properties associated with geometry coordinates of the mesh data. In one example, a group of adjacent geometry coordinates having common material properties may be identified as a given portion. The common material properties may include common material shaders, texture maps, or other types of associated appearance information, for instance.”)
- creating a geometrical template corresponding to each category; (Hickman, [0028], “ In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”)
- determining a label placement for each geometrical template, and - assigning a label to each 3D model based on the determined label placement; whereby some categories comprise more than one 3D model. (Hickman, [0028], “In some examples, the semantics and search index 114 may be configured to provide annotations for aspects of the 3D object data models. For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model. Annotations may be used to label any aspect of an image or 3D object data model, or to provide any type of information. Annotations may be performed manually or automatically. In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”, and [0055], “In one example, the received mesh data may include information identifying geometry coordinates that are associated with given portions. For example, the received mesh data may include geometry coordinates that are labeled with material properties that separate the object into multiple portions based on types of materials.”, also [0005])

5.	Hickman doesn’t expressly discloses:
- assigning a packing position to the 3D models based on their corresponding geometrical template; 

6.	Vanek discloses: 
- assigning a packing position to the 3D models based on their corresponding geometrical template;  (Vanek, Page 5, Section: 6. Packing and Merging, and Figure 6.)

7.	Vanek is analogous art with respect to Hickman because they are from the same field of endeavor, namely image processing.  At the time the application was filed , it would have been obvious to a person of ordinary skill in the art to include the process of assigning a packing position to the 3D models based on their corresponding 

8. 	As per claim 3, Hickman in view Vanek discloses:  A method according to claim 1, whereby assigning a packing position comprises defining a packing priority for each 3D model, whereby 3D models categorized in the same category are assigned a higher packing priority to be packed together than 3D models categorized in different categories.   (Vanek, Page 6, Sub-Section: 6.1 Height field-based packing Merging, and Figure 6.)

9. 	As per claim 4, Hickman in view Vanek discloses:  A method according to claim 1, whereby the number of categorized 3D models is an order of magnitude higher than the number of categories.  (Vanek, Page 6, Sub-Section: 6.1 Height field-based packing Merging, and Figure 6.)

10. 	As per claim 5, Hickman in view Vanek discloses:   A method according to claim 1, whereby each category comprises a plurality of 3D models.   (Hickman, [0028], “In some examples, the semantics and search index 114 may be configured to provide annotations for aspects of the 3D object data models. For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model. Annotations may be used to label any aspect of an image or 3D object data model, or to provide any type of information. Annotations may be performed manually or automatically. In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”). 

11. 	As per claim 6, Hickman in view Vanek discloses:  A method according to claim 1, whereby geometrical characteristic categories are based on a 3D model shape. (Hickman, [0028], “the semantics and search index 114 may be configured to provide annotations for aspects of the 3D object data models. For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model. Annotations may be used to label any aspect of an image or 3D object data model, or to provide any type of information. Annotations may be performed manually or automatically. In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”)

12. 	As per claim 7, Hickman in view Vanek discloses:  A method according to claim 1, whereby geometrical characteristic categories are based on a 3D model size. . (Hickman, [0049], “In some examples, data associated with a 3D object model may be sorted by material and divided into portions to be loaded as fragments and reassembled in portions by the client device.”)

13. 	As per claim 8, A method according to claim 1, whereby determining a label placement for each template comprises identifying a region of the template having a curvature more reduced than the curvature of other regions of the template.  (Hickman, [0052], “For example, the information specifying a material type can be used as input to a shader library that provides the appropriate shader program, and the appearance attributes may be lighting values, texture coordinates, and or colors that are provided as inputs for a material shader. In another instance, the material properties associated with the geometry coordinates may be texture maps, such as diffuse maps, bump maps, opacity maps, glow maps, or specular maps.”)

14.	As per claim 9, Hickman in view Vanek discloses:  A method according to claim 1 comprising using a 3D printing system to print the 3D models packed and labelled according to the labelling and packing assignments to obtain corresponding printed parts.  (Vanek, Pages 7, and 8, Sub-Section: 7.1).

15.	As per claim 10, Hickman in view Vanek discloses:  A method according to claim 1, whereby each label comprises alphanumerical information specific to each 3D model. (Hickman, [0028], “ For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model.”)

In some examples, the semantics and search index 114 may be configured to provide annotations for aspects of the 3D object data models. For instance, an annotation may be provided to label or index aspects of color, texture, shape, appearance, description, function, etc., of an aspect of a 3D object data model. Annotations may be used to label any aspect of an image or 3D object data model, or to provide any type of information. Annotations may be performed manually or automatically. In examples herein, an annotated template of an object in a given classification or category may be generated that includes annotations, and the template may be applied to all objects in the given classification or category to apply the annotations to all objects.”)

17.	Claims 11, and 14, which are similar in scope to claim 1, thus rejected under the same rationale.

18.	Claim 15, which is similar in scope to claim 13, thus rejected under the same rationale.

19.	Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hickman et al., US 2014/0340398 A1, and in view of Vanek et al., (NPL: “Vanek J. et al. Pack Merger: A 3D Print Volume Optimizer. 2014”), and further in view of Asente et al., US 2017/0169340 A1.

20.	As per claim 2, Hickman in view Vanek discloses: A method according to claim 1, (See rejection of claim 1 above.)

21.	Hickman in view Vanek doesn’ t expressly disclose:  determining a label placement comprises generating a recommendation for a label placement using a machine learning method, providing the generated recommendation to a designer, and modifying the machine learning method if the recommendation is modified by the designer.  

22.	Asente discloses: determining a label placement comprises generating a recommendation for a label placement using a machine learning method, providing the generated recommendation to a designer, and modifying the machine learning method if the recommendation is modified by the designer.  (Asente, [0010], “In particular, one or more embodiments train the model by detecting design characteristics (e.g., design elements, composition, density, etc.) in different regions of a training object from the set of training objects, and generating state values for the regions based on the detected design characteristics. By generating state values for various regions of each training object in a set of training objects, one or more embodiments provide a sequence-based machine-learning model capable of identifying compatible design characteristics to apply to one or more regions of a new object.”)

 improve a user's ability to produce a quality overall design. Therefore, it would have been obvious to combine Asente with Hickman in view Vanek.

24.	Claim 12, which is similar in scope to claim 2, thus rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/           Primary Examiner, Art Unit 2619